UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): May 31, 2011 MARTIN MIDSTREAM PARTNERS L.P. (Exact name of Registrant as specified in its charter) DELAWARE (State of incorporation or organization) 000-50056 (Commission file number) 05-0527861 (I.R.S. employer identification number) 4 KILGORE, TEXAS (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (903)983-6200 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement On May 31, 2011, Martin Midstream Partners L.P. (“MMLP”) entered into a definitive agreement with Martin Resource Management Corporation (“MRMC”) to form Redbird Gas Storage LLC (“Redbird”), a natural gas storage joint venture formed to invest in Cardinal Gas Storage Partners (“Cardinal”).The general partner interests of MMLP are owned indirectly by MRMC.In conjunction with the agreement, MMLP acquired all of the Class B equity interests in Redbird for approximately $59.3 million.The Class B equity interests of Redbird owned by MMLP represent Redbird’s pro-rata interest in Cardinal’s ownership of Monroe Gas Storage Company, LLC. Item7.01. RegulationFD Disclosure. On May 31, 2011, MMLP issued a press release announcing that it has entered into a definitive agreement with MRMC to form Redbird.A copy of the press release is furnished as an exhibit to this Current Report. In accordance with General Instruction B.2 of Form 8-K, the information set forth in this Item 7.01 and in the attached exhibit shall be deemed to be “furnished” and not be deemed to be “filed” for purposes of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”). Item9.01. Financial Statements and Exhibits. (c) Exhibits In accordance with General Instruction B.2 of Form 8-K, the information set forth in the attached exhibit is deemed to be “furnished” and not be deemed to be “filed” for purposes of the Exchange Act. EXHIBIT NUMBER DESCRIPTION — Press release dated May 31, 2011 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MARTIN MIDSTREAM PARTNERS L.P. By: Martin Midstream GP LLC Its General Partner Date: May 31, 2011 By: /s/ Robert D. Bondurant Robert D. Bondurant, Executive Vice President and Chief Financial Officer 2 INDEX TO EXHIBITS EXHIBIT NUMBER DESCRIPTION — Press release dated May 31, 2011.
